Exhibit 10.21
 
WARRANT TO PURCHASE COMMON STOCK
OF
ARISTA POWER, INC.
 
No. C- _________, 2012
 
THIS CERTIFIES THAT, ____________, or his permitted registered assigns (the
“Holder”), is entitled, subject to the terms and conditions of this Warrant, at
any time or from time to time after the issuance date of this Warrant (the
“Effective Date”), and before 5:00 p.m. Eastern Time on the tenth anniversary of
the Effective Date (the “Expiration Date”), to purchase from ARISTA POWER, INC.,
a New York  corporation (the “Company”), the vested portion of the Shares (as
defined below) at a per-share price equal to the Purchase Price.  Both the
number of shares of Common Stock purchasable upon exercise of this Warrant and
the Purchase Price are subject to adjustment and change as provided herein.
 
1.   CERTAIN DEFINITIONS. As used in this Warrant the following terms shall have
the following respective meanings:
 
1.1 “Common Stock” shall mean the Common Stock of the Company and any other
securities at any time receivable or issuable upon exercise of this Warrant.
 
1.2  “Purchase Price” shall mean a price of $10.00 per share.
 
1.3 “Registered Holder” shall mean any holder in whose name this Warrant is
registered upon the books and records maintained by the Company.
 
1.4 “Shares” shall mean ______________________ (________) shares of the
Company’s Common Stock.
 
1.5 “Warrant” as used herein shall include this Warrant and any warrant
delivered in substitution or exchange therefor as provided herein.
 
2.   EXERCISE OF WARRANT.
 
2.1  Payment.  Subject to compliance with the terms and conditions of this
Warrant, including without limitation Section 2.4, and applicable securities
laws, this Warrant may be exercised, in whole or in part at any time or from
time to time, on or before the Expiration Date by the delivery (including,
without limitation, delivery by facsimile) of the form of Notice of Exercise
attached hereto as Exhibit A (the “Notice of Exercise”), duly executed by the
Holder, at the principal office of the Company, and as soon as practicable after
such date, surrendering:
 
(a) this Warrant at the principal office of the Company, and
 
(b) payment, (i) in cash (by check) or by wire transfer, (ii) by cancellation by
the Holder of indebtedness of the Company to the Holder; or (iii) by a
combination of (i) and (ii), of an amount equal to the product obtained by
multiplying the number of shares of Common Stock being purchased upon such
exercise by the then effective Purchase Price (the “Exercise Amount”).
 
 
1

--------------------------------------------------------------------------------

 
 
2.2  Stock Certificates; Fractional Shares.  As soon as practicable on or after
the date of any exercise of this Warrant, the Company shall issue and deliver to
the person or persons entitled to receive the same a certificate or certificates
for the number of whole shares of Common Stock issuable upon such exercise,
together with cash in lieu of any fraction of a share equal to such fraction of
the current fair market value of one whole share of Common Stock as of such date
of exercise as determined by the Company.  No fractional shares or scrip
representing fractional shares shall be issued upon an exercise of this Warrant.
 
2.3  Partial Exercise; Effective Date of Exercise.  In case of any partial
exercise of this Warrant, the Company shall cancel this Warrant upon surrender
hereof and shall execute and deliver a new Warrant of like tenor and date for
the balance of the shares of Common Stock purchasable hereunder. This Warrant
shall be deemed to have been exercised immediately prior to the close of
business on the date of delivery of a Notice of Exercise (provided that
surrender of this Warrant and payment of the Exercise Amount occur as provided
above). The person entitled to receive the shares of Common Stock issuable upon
exercise of this Warrant shall be treated for all purposes as the holder of
record of such shares as of the close of business on the date the Holder is
deemed to have exercised this Warrant.
 
2.4  Vesting and Exercisability.  This Warrant shall vest in full on the second
anniversary of the Effective Date.
 
3.   VALID ISSUANCE; TAXES.  All shares of Common Stock issued upon the exercise
of this Warrant shall be validly issued, fully paid and non-assessable, and the
Company shall pay all taxes and other governmental charges that may be imposed
in respect of the issue or delivery thereof.  The Company shall not be required
to pay any tax or other charge imposed in connection with any transfer involved
in the issuance of any certificate for shares of Common Stock in any name other
than that of the Registered Holder of this Warrant.
 
4.   ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF SHARES.  The number of shares of
Common Stock issuable upon exercise of this Warrant (or any shares of stock or
other securities or property receivable or issuable upon exercise of this
Warrant) and the Purchase Price are subject to adjustment upon occurrence of the
following events:
 
4.1  Adjustment for Stock Splits, Stock Subdivisions or Combinations of Shares.
The Purchase Price of this Warrant shall be proportionally decreased and the
number of shares of Common Stock issuable upon exercise of this Warrant (or any
shares of stock or other securities at the time issuable upon exercise of this
Warrant) shall be proportionally increased to reflect any stock split or
subdivision of shares of Common Stock.  The Purchase Price of this Warrant shall
be proportionally increased and the number of shares of Common Stock issuable
upon exercise of this Warrant (or any shares of stock or other securities at the
time issuable upon exercise of this Warrant) shall be proportionally decreased
to reflect any combination or reverse split of shares of Common Stock.
 
4.2  Adjustment for Dividends or Distributions of Stock or Other Securities or
Property. In case the Company shall make or issue, or shall fix a record date
for the determination of eligible holders entitled to receive, a dividend or
other distribution with respect to Common Stock (or any shares of stock or other
securities at the time issuable upon exercise of this Warrant) payable in (a)
securities of the Company or (b) assets (excluding cash dividends), then, in
each such case, the Holder on exercise of this Warrant at any time after the
consummation, effective date or record date of such dividend or other
distribution, shall receive, in addition to the shares of Common Stock (or such
other stock or securities) issuable on such exercise prior to such date, and
without the payment of additional consideration therefor, the securities or such
other assets of the Company to which the Holder would have been entitled upon
such date if the Holder had exercised this Warrant on the date hereof and had
thereafter, during the period from the Effective Date to and including the date
of such exercise, retained such shares and all such additional securities or
other assets distributed with respect to such shares as aforesaid during such
period giving effect to all adjustments called for by this Section 4.
 
 
2

--------------------------------------------------------------------------------

 
 
4.3  Reclassification.  If the Company, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change, and the Purchase Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 4. No adjustment
shall be made pursuant to this Section 4.3 upon any conversion or redemption of
Common Stock that is the subject of Section 4.5.
 
4.4  Adjustment for Capital Reorganization, Merger or Consolidation.  In case of
any capital reorganization of the capital stock of the Company (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), or any merger or consolidation of the Company with or into
another corporation, or the sale of all or substantially all the assets of the
Company (any such transaction a “Sale of the Company”) then, and in each such
case, as a part of such reorganization, merger, consolidation, sale or transfer,
lawful provision shall be made so that the Holder shall thereafter be entitled
to receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Amount then in effect, the number of shares of
stock or other securities or property of the successor corporation resulting
from such reorganization, merger, consolidation, sale or transfer that a holder
of the shares deliverable upon exercise of this Warrant would have been entitled
to receive in such reorganization, consolidation, merger, sale or transfer if
this Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 4.  The foregoing provisions of this Section 4.4 shall similarly
apply to successive reorganizations, consolidations, mergers, sales and
transfers and to the stock or securities of any other corporation that are at
the time receivable upon the exercise of this Warrant. If the per-share
consideration payable to the Holder hereof for shares in connection with any
such transaction is in a form other than cash or marketable securities, then the
value of such consideration shall be determined in good faith by the Company’s
Board of Directors. In all events, appropriate adjustment (as determined in good
faith by the Company’s Board of Directors) shall be made in the application of
the provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.
 
5.   CERTIFICATE AS TO ADJUSTMENTS.  In each case of any adjustment in the
Purchase Price, or number or type of shares issuable upon exercise of this
Warrant, the Chief Financial Officer or Controller of the Company shall compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment and showing in detail the facts upon
which such adjustment is based, including a statement of the adjusted Purchase
Price.  The Company shall promptly send (by either first class mail, postage
prepaid or overnight delivery) a copy of each such certificate to the Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
6.   LOSS OR MUTILATION.  Upon receipt of evidence reasonably satisfactory to
the Company of the ownership of and the loss, theft, destruction or mutilation
of this Warrant, and of indemnity reasonably satisfactory to the Company, and
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will execute and deliver in lieu thereof a new Warrant of like tenor as
the lost, stolen, destroyed or mutilated Warrant.
 
7.   RESERVATION OF COMMON STOCK.  The Company hereby covenants that at all
times there shall be reserved for issuance and delivery upon exercise of this
Warrant such number of shares of Common Stock or other shares of capital stock
of the Company as are from time to time issuable upon exercise of this Warrant
and, from time to time, will take all steps necessary to amend its Certificate
of Incorporation to provide sufficient reserves of shares of Common Stock
issuable upon exercise of this Warrant.  All such shares shall be duly
authorized, and when issued upon such exercise, shall be validly issued, fully
paid and non-assessable, free and clear of all liens, security interests,
charges and other encumbrances or restrictions on sale and free and clear of all
preemptive rights, except encumbrances or restrictions arising under federal or
state securities laws. Issuance of this Warrant shall constitute full authority
to the Company’s officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the exercise of this Warrant.
 
8.   TRANSFER AND EXCHANGE.  Subject to the terms and conditions of this
Warrant, this Warrant and all rights hereunder may be transferred to any
Registered Holder’s parent, subsidiary or affiliate, or, if the Registered
Holder is a partnership, to any partner of such Registered Holder, in whole or
in part, on the books of the Company maintained for such purpose at the
principal office of the Company, by the Registered Holder hereof in person, or
by duly authorized attorney, upon surrender of this Warrant properly
endorsed.  Upon any permitted partial transfer, the Company will issue and
deliver to the Registered Holder a new Warrant or Warrants with respect to the
shares of Common Stock not so transferred. Each taker and holder of this
Warrant, by taking or holding the same, consents and agrees that, when this
Warrant shall have been so endorsed, the person in possession of this Warrant
may be treated by the Company, and all other persons dealing with this Warrant,
as the absolute owner hereof for any purpose and as the person entitled to
exercise the rights represented hereby, any notice to the contrary
notwithstanding.
 
9.   COMPLIANCE WITH SECURITIES LAWS.  By acceptance of this Warrant, the Holder
hereby represents, warrants and covenants that any shares of stock purchased
upon exercise of this Warrant shall be acquired for investment only and not with
a view to, or for sale in connection with, any distribution thereof; that the
Holder has had such opportunity as the Holder has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit the
Holder to evaluate the merits and risks of its investment in the Company; that
the Holder is able to bear the economic risk of holding such shares as may be
acquired pursuant to the exercise of this Warrant for an indefinite period; that
the Holder understands that the shares of stock acquired pursuant to the
exercise of this Warrant will not be registered under the Securities Act (unless
otherwise required pursuant to exercise by the Holder of the registration
rights, if any, granted to the Registered Holder) and will be “restricted
securities” within the meaning of Rule 144 and that the exemption from
registration under Rule 144 will not be available for at least six (6) months
from the date of exercise of this Warrant, and even then will not be available
unless a public market then exists for the stock, adequate information
concerning the Company is then available to the public, and other terms and
conditions of Rule 144 are complied with; and that all stock certificates
representing shares of stock issued to the Holder upon exercise of this Warrant
or upon conversion of such shares may have affixed thereto a legend
substantially in the following form:
 
 
4

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
10.   NO RIGHTS OR LIABILITIES AS SHAREHOLDERS.  This Warrant shall not entitle
the Holder to any voting rights or other rights as a shareholder of the Company.
In the absence of affirmative action by the Holder to purchase Common Stock by
exercise of this Warrant or Common Stock upon conversion thereof, no provisions
of this Warrant, and no enumeration herein of the rights or privileges of the
Holder hereof shall cause any holder of this Warrant  to be a shareholder of the
Company for any purpose.
 
11.   NOTICES.  Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Warrant shall
be in writing and shall be conclusively deemed to have been duly given (a) when
hand-delivered to the other party; (b) when received when sent by facsimile at
the address and number set forth below; (c) three business days after deposit in
the U.S. mail with first class or certified mail receipt requested postage
prepaid and addressed to the other party as set forth below; or (d) the next
business day after deposit with a national overnight delivery service, postage
prepaid, addressed to the parties as set forth below with next-business-day
delivery guaranteed, provided that the sending party receives a confirmation of
delivery from the delivery service provider.
 
To the Company:
 
To the Holder:
Arista Power, Inc.
 
 
1999 Mt. Read Boulevard
 
 
Rochester, NY  14615
   
Phone
   
Fax
   
Attention: Chief Executive Officer
   

 
Each person making a communication hereunder by facsimile shall promptly confirm
by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication.  A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 11 by giving the other party written
notice of the new address in the manner set forth above.
 
12.   HEADINGS.  The headings in this Warrant are for purposes of convenience in
reference only, and shall not be deemed to constitute a part hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
13.   GOVERNING LAW.  This Warrant shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
conflicts of law principles.  With respect to any matters that may be heard
before a court of competent jurisdiction, the Holder and the Company consent to
the jurisdiction and venue of the state and federal courts located in Monroe
County, New York.
 
14.   NO IMPAIRMENT.  The Company will not, by amendment of its Certificate of
Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise, and (b) will take all such action as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon exercise of this Warrant.
 
15.   SEVERABILITY.  If any term, provision, covenant or restriction of this
Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
 
16.   COUNTERPARTS.  For the convenience of the parties, any number of
counterparts of this Warrant may be executed by the parties hereto and each such
executed counterpart shall be, and shall be deemed to be, an original
instrument.
 
17.   SATURDAYS, SUNDAYS AND HOLIDAYS.  If the Expiration Date falls on a
Saturday, Sunday or legal holiday, the Expiration Date shall automatically be
extended until 5:00 p.m., Eastern Time, the next business day.
 
18.   ENTIRE AGREEMENT.  This Warrant, together with all the exhibits attached
hereto, contains the sole and entire agreement and understanding of the parties
with respect to the entire subject matter of this Warrant, and any and all prior
discussions, negotiations, commitments and understandings, whether oral or
otherwise, related to the subject matter of this Warrant are hereby merged
herein.
 
[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Effective Date.
 

   
ARISTA POWER, INC.
       
By:
 
By:
        Name :       Title :
Printed Name:
                     

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF EXERCISE
 
(To be executed upon exercise of Warrant)
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of Arista Power, Inc., a New York corporation, as provided for
therein, and tenders herewith payment of the exercise price in full in the form
of cash or check in same-day funds in the amount of $________________ for
____________ shares of such securities.
 
Please issue a certificate or certificates for such securities in the name of,
and pay any cash for any fractional share to (please print name, address and
social security/taxpayer identification number):
 
Name:
 
   
Address:
     
Social Security/ Taxpayer Identification Number
     
Signature:
 

 
Note:  The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.
 
If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.
 
 
8

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
(To be executed only upon assignment of Warrant Certificate)
 
For value received, the undersigned hereby sells, assigns and transfers unto
_________________ the within Warrant Certificate, together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
____________________________ attorney, to transfer said Warrant Certificate on
the books of the within-named Company with respect to the number of Shares set
forth below, with full power of substitution in the premises:
 
Name(s) of Assignee(s)
Address
# of Shares
                 



And if said number of Shares shall not be all the Shares subject to the Warrant
Certificate, a new Warrant Certificate is to be issued in the name of said
undersigned for the balance remaining of the Shares subject to the Warrant
Certificate.
 
Dated:
     
Signature:
 



 
Note:  The signature to the foregoing Assignment must correspond to the name as
written upon the face of this security in every particular, without alteration
or any change whatsoever.

9

--------------------------------------------------------------------------------